United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-1347
                                     ___________

Paul A. Bonacci,                          *
                                          *
              Appellant,                  *
                                          *
     v.                                   *
                                          *
Lawrence King; Peter Citron,              *
                                          *
              Defendants,                 *
                                          * Appeal from the United States
Alan Baer, *                              District Court for the
                                          * District of Nebraska.
              Appellee,                   *
                                          *
Robert Wadman; Michael Hoch;              *        [Unpublished]
City of Omaha, a municipal                *
corporation; Grand Jury,                  *
Douglas County; The Catholic              *
Archbishop, of Omaha,                     *
                                          *
              Defendants.                 *
                                     ___________

                     Submitted:      April 29, 1997

                            Filed:   May 7, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Paul A. Bonacci appeals the district court's grant of summary
judgment to Alan Baer in Bonacci's action pursuant to 42 U.S.C. §§ 1983,
1985, and 1986.    We conclude the court's alternative holdings--that Bonacci
did not show he was a member of a
traditionally disadvantaged group protected under 42 U.S.C. § 1985(3), and
that Bonacci presented no evidence to establish a conspiracy--are correct.
Bonacci has not challenged the dismissal of his supplemental state law
claims.   Having reviewed the record and the parties' briefs, we affirm the
judgment of the district court.    See 8th Cir. R. 47B.


     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-